Exhibit 10.2
 
 
EMPLOYMENT, NONCOMPETITION, AND NONDISCLOSURE AGREEMENT
 


THIS EMPLOYMENT, NONCOMPETITION, AND NONDISCLOSURE AGREEMENT (this “Agreement”)
is made as of ______ ___, 2008 (the “Effective Date”), by and between TERRY LEE
(“Employee”), and HEARTLAND, INC., a Maryland corporation (the
“Company”).  Capitalized terms used but not defined herein shall have the
meanings set forth in the Loan Agreement (as defined below).
 
Note:  ANY AND ALL PRIOR EMPLOYMENT AGREEMENTS BETWEEN THE PARTIES ARE
TERMINATED AND SUPERCEDED BY THIS AGREEMENT.
 
RECITALS
 
1. Employee owns _____ shares of common stock of the Company representing  % of
the issued and outstanding Equity Securities of the Company, and Employee is
currently the Chief Executive Officer and Chairman of the Board of Directors of
the Company;
 
2. Concurrently with the execution and delivery of this Agreement, the Employee,
together with all other shareholders of Lee Oil Company, Inc., Lee’s Food Marts
LLC, and Lee Enterprises, Inc, (collectively the “Target”) are entering into
that certain Securities Purchase Agreement dated the date hereof, by and among
the Company, as purchaser, and Employee and other shareholders of the Target, as
seller, (the “Purchase Agreement”), pursuant to which the Company is purchasing
all of the shares of the Target, subject to the terms and conditions of the
Purchase Agreement (the “Acquisition”).
 
3. Employee owns _____ shares of common stock of the Target representing  % of
the issued and outstanding Equity Securities of the Target, and Employee is the
President of each of the entities comprising the Target;
 
4. Concurrently with the execution and delivery of this Agreement, the Company
is entering into that certain Loan Agreement (the “Loan Agreement”) and related
Loan Documents (as defined in the Loan Agreement) dated the date hereof, by and
among Choice Financial Group, Inc., a North Dakota corporation, as lender
(“Choice”), and the Company, as borrower, pursuant to which Choice is agreeing,
subject to the terms and conditions of the Loan Agreement, to make term loans
from time to time to the Company in an aggregate amount not to exceed $3,250,000
(the “Term Loan”);
 
5. Concurrently with the execution and delivery of this Agreement, the Employee
shall become holder of that certain Promissory Note (the “Lee Promissory Note”)
dated the date hereof, and the Company, as borrower, pursuant to which Employee
is agreeing, subject to the terms and conditions of the Loan Agreement, to
receive a portion of the compensation payable by the Company to Employee in the
amount of $1,625,000 in connection with the acquisition of the Target pursuant
to the Purchase Agreement (the “Term Loan”);
 
6. The Company is using the proceeds of the Term Loan to pay a portion of the
purchase price of the Acquisition;
 
7. In connection with the Acquisition and a condition precedent to the Company’s
execution and delivery of the Purchase Agreement, the Company is issuing
1,250,000 shares of its ownership interest, representing  % of the issued and
outstanding shares of stock interest in the Company as of the Effective Date
(the “Employee Equity Interest”), to Employee on the Effective Date;
 
 
1

--------------------------------------------------------------------------------

 
 
8. Upon receiving his  % Employee Equity Interest in the Company in connection
with the Acquisition, Employee will receive the benefits of the Acquisition and
the Term Loan;
 
9. This Agreement is ancillary to, and its execution and delivery by Employee is
a condition precedent of the Company’s obligation to execute, the Purchase
Agreement;
 
10. This Agreement is ancillary to, and its execution and delivery by Employee
is a condition precedent of Choice’s obligation to execute, the Loan Agreement
and the other Loan Documents;
 
11. The Company has offered to employ Employee as the Chief Executive Officer of
the Company for the Employment Term (as defined below), and Employee desires
employment as the Chief Executive Officer of the Company subject to the terms
and conditions of this Agreement;
 
12. During the term of Employee’s employment with the Company, the Company will
furnish to Employee the Confidential Information (as defined below) of the
Company, which Employee will utilize in his employment with the Company; and
 
13. In consideration for (i) the Company’s execution and delivery of the
Purchase Agreement, (ii) the Company’s payment of the Purchase Price for the
Purchase Agreement and issuance of the Employee Equity Interest to Employee,
(iii) Choice’s execution and delivery of the Loan Documents, (iv) Choice’s
agreement to make the Choice Loan to the Company, (v) the Company’s agreement to
employ Employee for the Employment Term, and (iv) the Company’s promise to
furnish the Confidential Information to Employee during the Employment Term, the
Employee has agreed to enter into this Agreement with the Company.
 
AGREEMENT
 
The Company and Employee (each a “Party” and collectively, the “Parties” to this
Agreement), intending to be legally bound, agree as follows:
 
1.  
EMPLOYMENT

 
(a)  
Employment.  The Company hereby agrees to employ Employee and Employee hereby
accepts such employment upon the terms and conditions hereinafter set forth.

 
(b)  
Duties.  Employee shall serve as the Chief Executive Officer of the Company and
shall carry out (i) the duties that Employee has historically carried out in the
ordinary course of business of Company and (ii) such other duties as are
typical, customary and consistent with the historical practices for such
position, as assigned to him from time to time by the Board of
Directors.  During the Employment Term, the parties understand and agree that
the Employee will be engaged in other employment activities for other direct and
indirect remuneration without the written consent of the Company.

 
(c)  
Compensation.

 
 
2

--------------------------------------------------------------------------------

 
 
 
(i)  
In consideration for the services to be rendered by Employee hereunder and for
all rights and covenants granted herein, Company shall pay to Employee an annual
salary in the amount of $140,000.  This salary shall be paid in accordance with
the customary payroll practices of the Company and subject to such deductions,
if any, as are required by applicable law and regulations.

 
(ii)  
Employee shall be entitled to participate in the Company’s various benefit plans
on terms similar to those received by other key employees and management of the
Company.

 
(iii)  
Company shall reimburse Employee for reasonable travel, entertainment, and
similar expenses that Employee incurs in promoting Company’s business, subject
to policies, directives, and approval from Company.

 
(iv)  
Employee shall be entitled to vacation time, no less than 3 weeks per year and
otherwise pursuant to Company’s vacation policy in effect from time to time.

 
(v)  
Company shall provide Employee with such facilities, equipment, supplies and
services as are suitable to his position, for the performance of his duties.

 
(vi)  
The Company shall issue the Employee Equity Interest to Employee, being
1,250,000 shares of common stock of the Company on the date of execution hereof.

 
(vii)  
The Company hereby grants to Employee an option to purchase up to 364,501
additional shares of common stock of the Company at the price of $0.33 per
share, which may be exercised by Employee over the next twelve years.

 
(viii)  
The Company hereby grants to Employee an option to purchase up to 1,458,004
additional shares of common stock of the Company at the price of $0.33 per
share, which shall be exercisable on a cashless basis and vest quarterly on a
pro-rata basis over a period of four years commencing on the date hereof.  Upon
vesting, this option may be exercised by Employee over the next twelve
years.  In the event Employee becomes terminated from the Company for any
reason, the unvested portion of the 1,458,004 additional shares of common stock
of the Company will vest immediately.

 
 
 
3

--------------------------------------------------------------------------------

 
 
 
(ix)  
The Company shall issue to Employee 150,000 shares of common stock of the
Company on the date of execution hereof as a signing bonus.

 
(x)  
The Company may further grant to Employee additional options to purchase
additional shares of common stock of the Company as the Board of Directors deem
advisable.

 
(d)  
Term.  Unless earlier terminated by the Company or Employee in accordance with
this Agreement, the employment of Employee hereunder shall commence on the date
first set forth above and continue until the five (5) year anniversary of the
Effective Date (the “Employment Term”); provided, that the Employment Term shall
automatically be extended for an additional period of five (5) years on such
five (5) year anniversary of the Effective Date, unless the Employee gives
written notice to the Company of his termination of the Employment Term at least
thirty (30) days prior to such anniversary date.  Notwithstanding the foregoing,
the Company may terminate its employment of the Employee for Cause prior to the
expiration of the Employment Term.  For purposes hereof, “Cause” shall include,
without limitation:

 
(i)  
Employee’s material breach of this Agreement and Employee’s failure to cure such
breach within thirty (30) days after receipt of written notice thereof (the
“Notice and Cure Period”) setting forth in detail the nature of such alleged
breach by Employee and the requirement to cure; or

 
(ii)  
Employee shall have been convicted of (or plead guilt or nolo contendre to) any
felony.

 
(e)  
Termination for Cause.  For Cause as identified and consistent with paragraph 1
(d) hereinabove, the Company may terminate its employment of the Employee prior
to the expiration of the Employment Term upon providing written notice to
Employee.  Upon such termination, Employee shall be entitled to his unpaid
salary, if any, up to the date of such termination, together with the
accelerated and full payment of the outstanding balance at termination date of
the Lee Promissory Note.   Upon payment of the Lee Promissory Note, Employee
shall remain bound by his covenants in Section 3 and Section 4 after termination
for Cause.

 
(f)  
Termination Without Cause.  If the Company terminates its employment of the
Employee without Cause prior to the expiration of the Employment Term, or if
Employee dies, Employee shall be entitled to receive a severance payment from
the Company (the “Severance Payment”) in an amount equal to the Employee’s
salary for the remainder of the Employment Term, together with the accelerated
and full payment of the outstanding balance at termination date of the Lee
Promissory Note.

 
 
4

--------------------------------------------------------------------------------

 
 
2.  
ACKNOWLEDGMENTS BY EMPLOYEE

 
Employee acknowledges that he has occupied a position of trust with Company
prior to the Effective Date and will continue to occupy a position of trust and
confidence with the Company after the Effective Date.  Employee acknowledges
that the Company has furnished and the Company will continue to furnish, and
Employee has had and will continue to have access to and knowledge of the
following documents and data, any and all of which constitutes confidential
information (collectively, the “Confidential Information”) of the Company: (a)
any and all trade secrets concerning the business and affairs of the Company
and/or the Company, product specifications, data, formulae, compositions,
processes, designs, sketches, photographs, graphs, drawings, samples, inventions
and ideas, past, current and planned research and development, current and
planned manufacturing and distribution methods and processes, customer lists,
current and anticipated customer requirements, price lists, market studies,
business plans, computer software and programs (including object code and source
code), database technologies, systems, structures, architectures, processes,
improvements, devices, discoveries, concepts, methods, sales scripts and
methodologies and any other information of the Company and/or the Company,
however documented, that is a trade secret under applicable law; (b) any and all
information concerning the business and affairs of the Company and/or the
Company (which includes but is not limited to historical financial statements,
financial projections and budgets, historical and projected sales, capital
spending budgets and plans, the names and backgrounds of key personnel,
contractors, agents, suppliers and potential suppliers, personnel training
methods and materials, techniques and materials and purchasing methods and
techniques), however documented; and (c) any and all notes, analyses,
compilations, studies, summaries and other materials prepared by or for the
Company and/or the Company containing or based, in whole or in part, upon any
information included in the foregoing.
 
Employee acknowledges that:
 
(a)  
Employee has received and will receive the benefits of the Acquisition and such
benefits constitute good and valid consideration for the Employee’s covenants
set forth in Section 3 and Section 4 of this Agreement, which covenants are
required by the Company and Choice as a condition precedent to the Transactions;

 
(b)  
through Employee’s past employment with the Company and his future employment
with the Company, the Company has invested and the Company will continue to
invest considerable time and expense to train Employee and enhance Employee’s
skills and experience, Employee has built and will continue to build
relationships with the Company’s customers, and the Company’s customers have
come to rely on and will continue to rely on Employee’s special skills in the
Business; and

 
(c)  
the provisions of Section 3 and Section 4 of this Agreement are reasonable in
scope and purpose and do not impose a greater restraint than is necessary to
protect and preserve the Company’s goodwill, trade secrets, Confidential
Information, customer base and other legitimate business interests.

 
 
 
5

--------------------------------------------------------------------------------

 
 
3.  
CONFIDENTIAL INFORMATION

 
Employee acknowledges and agrees that (a) the Confidential Information has
economic value to the Company and constitutes a material portion of the
Company’s assets, without which assets the Company would not agree to execute
the Purchase Agreement and Choice would not agree to execute the Loan Documents,
(b) the Confidential Information is not generally known or readily ascertainable
in the public domain, (c) the Confidential Information is subject to the
Company’s past efforts and the Company’s continuing efforts to maintain its
secrecy, and (d) the protection of the Confidential Information is necessary to
protect and preserve the value and goodwill of the Company and its
Business.  Therefore, Employee hereby agrees during Employee’s affiliation with
the Company and thereafter, not to disclose to any unauthorized Persons or use
for his own account or for the benefit of any third party any Confidential
Information, whether or not such information is embodied in writing or other
physical form or is retained in the memory of Employee, without the Company’s
written consent, unless and to the extent that the Confidential Information is
or becomes generally known to and available for use by the public other than as
a result of Employee's fault or the fault of any other Person bound by a duty of
confidentiality to Company.  Employee agrees to deliver to the Company, at the
time he no longer is affiliated with the Company, all documents, data,
memoranda, notes, plans, records, reports and other documentation, models,
components, devices or computer software, whether embodied in a disk or in other
form (and all copies of all of the foregoing), that contain Confidential
Information and any other Confidential Information that Employee may then
possess or have under his control.
 
4.  
NONCOMPETITION AND NONSOLICITATION

 
As further inducement for (i) the Company to enter into the Purchase Agreement
and to issue the Employee Equity Interest to Employee, the benefits of which
Employee acknowledges constitute good and valuable consideration for the
Employee’s entrance into this Agreement, (ii) Choice to enter into the Loan
Agreement and the other Loan Documents and make the Choice Loan to the Company,
the benefits of which Employee acknowledges constitute good and valuable
consideration for the Employee’s entrance into this Agreement, (iii) the Company
to provide the compensation and other benefits set forth in Section 1, (iv) the
Company to provide the Confidential Information to Employee during the
Employment Term, and (v) the Company to provide the Employee with one (1) year
severance pay equal to the total compensation the Employee would have earned for
the period of one (1) year after termination of the Employee’s employment,
Employee agrees that:
 
(a)  
For a period of one (1) year after termination of the Employee’s employment and
specifically conditioned upon full payment and satisfaction by the Company of
the Lee Promissory Note, (“Covenant Period”), and specifically conditioned upon
the allowance of existing ownership interests of Employee that have been
disclosed to Company:

 
(i)  
Employee shall not, directly engage or own, manage, operate, control or
participate in the ownership, management or control of, be employed by, or
render services, or guarantee any obligation of, any Person (other than the
Company and its Affiliates) engaged in or planning to become engaged in any
business (as defined in the Company’s Form 10KSB for the year ending December
31, 2007 and as conducted by the Target) of the Company anywhere in the United
States; provided, however, that Employee may purchase or otherwise acquire up to
(but not more than) one percent (1%) of any class of securities of any
enterprise (but without otherwise participating in the management or activities
of such enterprise) if such securities are listed on any national or regional
securities exchange or have been registered under Section 12(g) of the
Securities Exchange Act of 1934; and

 
 
6

--------------------------------------------------------------------------------

 
 
(ii)  
Employee shall not, directly or indirectly, (A) induce or attempt to induce any
employee or independent contractor of the Company to leave the employ of
Company; or (B) induce or attempt to induce any customer, supplier, licensee,
licensor, franchisee, consultant or other Person to cease doing business with
the Company or in any way interfere with the relationship between the Company
and any Person who has been a customer, supplier, licensee, licensor, franchisee
or consultant of the Company or Company at any time during the Covenant Period.

 
5.  
REMEDIES

 
If Employee breaches any of the covenants set forth in Section 4 of this
Agreement, the Company will be entitled to the following remedies:
 
(a)  
damages from Employee, as the case may be; and

 
(b)  
to obtain injunctive or other equitable relief to restrain any breach or
threatened breach and otherwise to specifically enforce the provisions of
Section 4 of this Agreement, it being agreed that money damages alone are
inadequate to compensate the Company and are an inadequate remedy for such
breach.

 
6.  
SUCCESSORS AND ASSIGNS

 
This Agreement shall be binding upon the Company and the Employee and will inure
to the benefit of Company, its Affiliates, successors and assigns and the
Employee and his heirs.
 
7.  
WAIVER

 
Neither the failure nor any delay by any Party in exercising any right, power or
privilege under this Agreement will operate as a waiver of such right, power or
privilege, and no single or partial exercise of any such right, power or
privilege will preclude any other or further exercise of such right, power or
privilege or the exercise of any other right, power or privilege.  To the
maximum extent permitted by applicable law, (a) no claim or right arising out of
this Agreement can be discharged, in whole or in part, by a waiver or
renunciation of the claim or right except in writing; (b) no waiver that may be
given by a Party will be applicable except in the specific instance for which it
is given; (c) no waiver that may be given by a Party will be applicable or
binding upon any other Party; and (d) no notice to or demand on one Party will
be deemed to be a waiver of any obligation of such Party, or of the right of the
Party giving such notice or demand to require the other Party, to take further
action without notice or demand as provided in this Agreement.
 
 
7

--------------------------------------------------------------------------------

 
 
8.  
ATTORNEY FEES

 
In the event the Company breaches this Agreement or in the event Employee files
suit to enforce or collect upon the terms hereof, and in the event the Employee
prevails on said claim or claims, then Company shall pay for the Employee’s
reasonable attorney fees and costs.
 
9.  
GOVERNING LAW

 
This Agreement will be governed by the laws applied by courts of the
Commonwealth of Kentucky to contracts entered into within that state by parties
residing within that state.
 
10.  
JURISDICTION; SERVICE OF PROCESS

 
Any action or proceeding seeking to enforce any provision of, or based upon any
right arising out of, this Agreement may be brought against any of the Parties
in the courts of the Commonwealth of Kentucky, County of Bell or, if it has or
can acquire jurisdiction, in the United States District Court for the Eastern
District of Kentucky, and each of the Parties consents to the exclusive
jurisdiction of such courts (and of the appropriate appellate courts) in any
such action or proceeding and waives any objection to jurisdiction or venue laid
therein.  Process in any action or proceeding referred to in the preceding
sentence may be served on any Party anywhere in the world.
 
11.  
SEVERABILITY

 
Whenever possible, each provision and term of this Agreement will be interpreted
in a manner to be effective and valid, but if any provision or term of this
Agreement is held to be prohibited or invalid, then such provision or term will
be ineffective only to the extent of such prohibition or invalidity, without
invalidating or affecting in any manner whatsoever the remainder of such
provision or term or the remaining provisions or terms of this Agreement.
 
12.  
COUNTERPARTS

 
This Agreement may be executed and delivered (including by facsimile or Portable
Document Format (pdf) transmission) in one or more counterparts, all of which
will be considered one and the same agreement and will become effective when one
or more counterparts have been signed by each Party and delivered to the other
Party.  Facsimile or pdf transmission of any signed original document or
retransmission of any signed facsimile or pdf transmission will be deemed the
same as delivery of an original.  At the request of any Party, the other Parties
will confirm facsimile or pdf transmission by signing a duplicate original
document.
 
 
8

--------------------------------------------------------------------------------

 
 
13.  
PERSONAL SERVICES ONLY; ADDITIONAL DOCUMENTS

 
 
 (a)
This Agreement requires the personal services of Employee only, and Employee
shall not be entitled to assign any portion of his duties or obligations
hereunder.

 
 
(b)
The Parties agree to execute all other such documents as may be required to
effectually or more readily carry out the provisions hereof.

 
14.  
SECTION HEADINGS, CONSTRUCTION

 
The headings of sections in this Agreement are provided for convenience only and
will not affect its construction or interpretation.  All references to “Section”
or “Sections” refer to the corresponding Section or Sections of this Agreement
unless otherwise specified.  All words used in this Agreement will be construed
to be of such gender or number as the circumstances require. Unless otherwise
expressly provided, the word “including” does not limit the preceding words or
terms.
 
15.  
NOTICES

 
All notices, consents, waivers and other communications under this Agreement
must be in writing and will be deemed to have been duly given when (a) delivered
by hand (with written confirmation of receipt); (b) sent by facsimile (with
written confirmation of receipt), provided that a copy is also promptly mailed
by registered mail, return receipt requested; or (c) when received by the
addressee, if sent by a nationally recognized overnight delivery service
(receipt requested), in each case to the appropriate addresses and facsimile
numbers set forth below (or to such other addresses and facsimile numbers as a
Party may designate by notice to the other Parties):
 
 
Employee:
TERRY LEE
   
P. O. Box 2580
   
Middlesboro, Kentucky 40965
     
 
Company:
HEARTLAND, INC.,
   
1501 US Hwy 25E
   
Middlesboro, KY  40965
   
Attn:  Thomas Miller
     
 
with a copy to:
Law Offices of Stephen M. Fleming PLLC    
403 Merrick Avenue, 2nd Floor
   
East Meadow, New York  11554
   
Facsimile No.: 516-977-1209
   
Attention:  Stephen M. Fleming, Esq.
     

 
16.  
ENTIRE AGREEMENT

 
This Agreement constitutes the entire agreement between the Parties with respect
to the subject matter of this Agreement and supersedes all prior written and
oral agreements and understandings between the Parties with respect to the
subject matter of this Agreement.  This Agreement may not be amended except by a
written agreement executed by the Party to be charged with the amendment.
 
 
[Signature Page Follows]
 
 
9

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement on
__________ ___, 2008.
 
 
 

    EMPLOYEE:  
 
 
        TERRY LEE  

 

          COMPANY:              
HEARTLAND, INC.,
a Maryland Corporation
 

 
 
By:
/s/        Name:         Title:    

 

    CHOICE:       (signing in its capacity as third-party beneficiary)          
    Choice Financial Group, Inc.,          
 
 
By:               Its:     

 


        







